,..."                                                              I
  ,AO,;$Jl5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagelofl   IC-\

                                        UNITED STATES DISTRICt COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)


                             Juan Lopez-Lopez                                      Case Number: 3:19-mj-24517

                                                                                   Carlos Cristobal
                                                                                   Defendant's Attorney


   REGISTRATION NO. 41112408
                                                                                                                           FILED
   THE DEFENDANT:                                                                                                          DEC 11 2019
    lZI pleaded guilty to. count(s) 1 of Complaint                                                                  ...,   . •    _
                                             ------=----------------+---4:..t!:::N-.~,:-1-H,~.-fW.tti.4f>9~--
   •     was found guilty to           count(s)                                SOUiHERN DISTRICT OF CALIFORNIA
                                                                                                                                                      y
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                     Nature of Offense                                                              Count Number(s)
 · 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                    1

    •    The defendant has been found not guilty on count(s)
                                     -------------------
    •    Count(s)
                      ------------------
                                         dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                   •    TIME SERVED
                                                                              \/
                                                                              ,~
                                                                                          hCJ
                                                                               \ ----------
                                                                                            days

    lZI Assessment: $10 WAIVED IZI Fine: WAIVED
    lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   'imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  · United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Wednesday, December 11, 2019
                                                                               Date of Imposition of Sentence



   Received      \J-,\
                 DUSM
                                h-r:          )                                H&i!RLOCK
                                                                               UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                           3:19-mj-24517
